Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  Claims 15-20 are directed to a computer program product, and programs per se are not patent eligible subject matter. See MPEP 2106 I:  “Non-limiting examples of claims that are not directed to one of the statutory categories: 
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.”


Claim Rejections - 35 USC § 103
.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0076126 A1 to Ashok et al., hereinafter, “Ashok” in view of US 2016/0014073 A1 to Reddy et al., hereinafter, “Reddy”.
Claim 1. A method implemented by an information handling system that includes a memory and a processor, the method comprising: capturing an image of a component rack comprising a set of hardware components, wherein the set of hardware components are part of a hyperconverged system; Ashok [Abstract] teaches a method, system and computer program product for managing hardware components in a cloud computing environment. A mobile device captures an image of a bar code placed on a rack that is associated with an identifier that references an Internet resource of the management software that manages the rack. The mobile device transmits a request to the management software for information regarding a component in the rack, where the request includes a unique identifier (e.g., serial number) associated with the component. 
While Ashok fails to explicitly teaches a hyperconverged system, Reddy, in the field of configuring hardware management for virtual computing environments, teaches [0004] teaches Enterprises may use IaaS as a business-internal organizational cloud computing platform (sometimes referred to as a “private cloud”) that gives an application developer access to infrastructure resources, such as virtualized servers, storage, and networking resources
Reddy [0005] teaches cloud computing environments may be composed of many processing units (e.g., servers). The processing units may be installed in standardized frames, known as racks, which provide efficient use of floor space by allowing the processing units to be stacked vertically. The racks may additionally include other components of a cloud computing environment such as storage devices, networking devices (e.g., switches), etc.
Reddy [0020] teaches to facilitate preparation of the physical rack 102 for distribution to a customer, the example system integrator 104 utilizes the virtual imaging appliance 112 to prepare and configure the operating systems, system configurations, software, etc. on the physical rack 102 prior to shipping the example server rack 102 to the customer. The virtual imaging appliance 112 of the illustrated example is a virtual computing appliance provided to the system integrator 104 by the example virtual system solutions provider 110 via the example network 108. The example virtual imaging appliance 112 is executed by the example system integrator 104 in a virtual computing environment of the system integrator 104. For example, the virtual imaging appliance 112 may be a virtual computing image, a virtual application, a container virtual machine image, a software application installed in an operating system of a computing unit of the system integrator 104, etc. The virtual imaging appliance 112 may alternatively be provided by any other entity and/or may be a physical computing device, may be multiple physical computing devices, and/or may be any combination of virtual and physical computing components.
Reddy [0030] teaches the interface may gather and/or configure user credentials, network information, information about networked components (e.g., an address for a storage device such as a storage area network (SAN), an address for a management system (e.g., a VMware vCenter server(s)), etc.). The gathered information can be utilized by the components of the example physical rack 102 to setup the physical rack 102 as a part of a new computing cluster and/or add the example physical rack 102 to an existing computing cluster (e.g., a cloud computing system).
discovering the set of hardware components on a computer network during a domain-specific discovery process; Reddy [0056] teaches the example VRM 225, 227 communicates with the HMS 208, 214 via the HMS API interface 502 to manage the physical hardware resources 224, 226. For example, the VRM 225, 227 obtains and maintains inventory of the physical hardware resources 224, 226 through communications with the HMS 208, 214. The example VRM 225, 227 also uses the HMS 208, 214 to discover new hardware (e.g., the physical hardware resources 224, 226) and adds newly discovered hardware to inventory. The example VRM 225, 227 is also configured to manage the physical hardware resources 224, 226 within the virtual server rack 206 by using the per-rack HMS 208, 214. The example VRM 225, 227 maintains the notion of fault domains and uses those domains in its mapping of logical resources (e.g., virtual resources) to the physical hardware resources 224, 226.
Reddy [0066] teaches the HMS 208, 214 uses an IPMI/DCMI (Data Center Manageability Interface) for OOB management. Example OOB operations performed by the HMS 208, 214 include discovery of new hardware, bootstrapping, remote power control, authentication, hard resetting of non-responsive hosts, monitoring catastrophic hardware failures, and firmware upgrades.
and monitoring a status of the set of hardware components in response to verifying each one of the set of hardware components captured in the image matches one of the discovered set of hardware components. Ashok [0006] teaches a method for managing hardware components in a cloud computing environment comprises downloading photographs of a plurality of computer hardware components of a rack from a management software. The method further comprises capturing a photograph of a computer hardware component in the rack. The method additionally comprises matching the photograph of the computer hardware component with one of the downloaded photographs of the plurality of computer hardware components of the rack to identify a matching downloaded photograph.
Ashok [0043] teaches additionally, FIG. 3 depicts a database 305 configured to store information regarding components 302, such as metrics, utilization, temperature, energy, errors, traffic, current users, health status, name, description, etc. Such information may be used by the user of client device 101 (FIG. 1) in determining if an action needs to be performed on the component as discussed further below in connection with FIG. 5. Furthermore, database 305 may store images of components 302 that are associated with location information (e.g., location of component 302 on the floor of the data center) as discussed further below in connection with FIG. 5.
Ashok [0047] teaches camera 410 is configured to capture images of component 302 (FIG. 3) of rack 301 or a portion of component 302 of rack 301 (e.g., serial number) which is transmitted to management software 304 and used by management software 304 to acquire information (e.g., metrics, utilization, temperature, energy, errors, traffic, current users, health status, name and description) about component 302 from database 305 (FIG. 3). A more detailed description of the use of camera 410 in connection with managing hardware components 302 from the floor of a data center in a convenient manner is discussed further below in connection with FIG. 5.
Ashok [0065] teaches In step 505, client device 101 identifies which component 302 the user is currently viewing by using image matching software whereby the image of component 302 the user is currently viewing is matched with one of the images previously downloaded by client device 101 in step 503. Once a match is found, client device 101 obtains the unique identifier (e.g., serial number) associated with the identified component 302 from the matched image previously downloaded by client device 101. In one embodiment, client device 101 instead transmits an image of component 302 to management software 304 which may be used by management software 304 to match one of the stored pictures of components 302 in database 305. The matched picture corresponds to the particular component 302 the user is currently viewing. In another embodiment, client device 101 instead transmits a portion of component 302 (e.g., serial number) to management software 304 which is used by management software 304 to identify the particular component 302 the user is currently viewing. For example, database 305 may store a table of serial numbers associated with components 302.
Reddy [0045] teaches in the illustrated example of FIG. 4, the hardware layer 402 includes an example HMS monitor 422 to monitor the operational status and health of the HMS 208, 214. The example HMS monitor 422 is an external entity outside of the context of the HMS 208, 214 that detects and remediates failures in the HMS 208, 214. That is, the HMS monitor 422 is a process that runs outside the HMS daemon to monitor the daemon. For example, the HMS monitor 422 can run alongside the HMS 208, 214 in the same management switch 207, 213 as the HMS 208, 214. The example HMS monitor 422 is configured to monitor for Type 1 failures of Table 1 above and restart the HMS daemon when required to remediate such failures. The example HMS monitor 422 is also configured to invoke a HMS maintenance mode daemon to monitor for Type 2 failures of Table 1 above. In examples disclosed herein, an HMS maintenance mode daemon is a minimal HMS agent that functions as a basic backup of the HMS 208, 214 until the Type 2 failure of the HMS 208, 214 is resolved.
Reddy [0066] teaches the HMS 208, 214 uses an IPMI/DCMI (Data Center Manageability Interface) for OOB management. Example OOB operations performed by the HMS 208, 214 include discovery of new hardware, bootstrapping, remote power control, authentication, hard resetting of non-responsive hosts, monitoring catastrophic hardware failures, and firmware upgrades.
Thus at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ashok with the teachings of Reddy so when starting up a cloud computing environment or adding resources to an already established cloud computing environment, data center operators struggle to offer cost-effective services while making resources of the infrastructure (e.g., storage hardware, computing hardware, and networking hardware) work together to achieve pain-free installation/operation and optimizing the resources for improved performance.  (Reddy [0016])
Claim 2. Ashok further teaches wherein each of the set of hardware components comprises a bar code that is visible in the image and identifies its one of the set of hardware components. Ashok [Abstract] teaches a method, system and computer program product for managing hardware components in a cloud computing environment. A mobile device captures an image of a bar code placed on a rack that is associated with an identifier that references an Internet resource of the management software that manages the rack. The mobile device transmits a request to the management software for information regarding a component in the rack, where the request includes a unique identifier (e.g., serial number) associated with the component. 
Ashok [0015] teaches the present invention comprises a method, system and computer program product for managing hardware components in a cloud computing environment. In one embodiment of the present invention, a mobile device captures an image of a bar code (e.g., quick response (QR) code) placed on a rack that is associated with an identifier (e.g., Uniform Resource Locator) that references an Internet resource of the management software that manages the rack. The mobile device accesses the Internet resource of the management software using the identifier. The mobile device downloads images (e.g., pictures) of the components in the rack from the management software, where the images include unique identifiers (e.g., serial numbers). The mobile device further captures an image of a component (e.g., server) in the rack the user is currently viewing, which is used by the image matching software to identify the particular component of interest by matching the image of the component with one of the previously downloaded images of the components in the rack. 
Claim 3. Ashok further teaches further comprising: collecting a set of identification information of each of the set of hardware components based on their corresponding bar code; and registering the set of hardware components to the hyperconverged system based on their corresponding set of identification information. Ashok [0015] teaches the present invention comprises a method, system and computer program product for managing hardware components in a cloud computing environment. In one embodiment of the present invention, a mobile device captures an image of a bar code (e.g., quick response (QR) code) placed on a rack that is associated with an identifier (e.g., Uniform Resource Locator) that references an Internet resource of the management software that manages the rack. The mobile device accesses the Internet resource of the management software using the identifier. The mobile device downloads images (e.g., pictures) of the components in the rack from the management software, where the images include unique identifiers (e.g., serial numbers). The mobile device further captures an image of a component (e.g., server) in the rack the user is currently viewing, which is used by the image matching software to identify the particular component of interest by matching the image of the component with one of the previously downloaded images of the components in the rack. 
Ashok [0060] teaches Referring to FIG. 5, in conjunction with FIGS. 1-4, in step 501, client device 101 captures an image of a bar code (e.g., quick response (QR) code) placed on rack 301 that is associated with an identifier (e.g., URL) that references an Internet resource of management software 304 for rack 301. In the alternative, client device 101 interrogates an electronic tag, an RFID tag, placed on rack 301 that provides identification information to client device 101, where the identification information includes an identifier (e.g., URL) that references an Internet resource of management software 304 for rack 301.
Claim 5. Ashok further teaches further comprising: storing a set of location information of the set of hardware components during the registering of the set of hardware components; detecting a failure of one of the set of hardware components during the monitoring of the status of the set of hardware components; and informing the user of the failure, wherein the informing comprises providing the set of location information to the user. Ashok [0043] teaches FIG. 3 depicts a database 305 configured to store information regarding components 302, such as metrics, utilization, temperature, energy, errors, traffic, current users, health status, name, description, etc. Such information may be used by the user of client device 101 (FIG. 1) in determining if an action needs to be performed on the component as discussed further below in connection with FIG. 5. Furthermore, database 305 may store images of components 302 that are associated with location information (e.g., location of component 302 on the floor of the data center) as discussed further below in connection with FIG. 5.
Claim 6. Ashok further teaches further comprising: predicting the failure in response to analyzing a set of current environmental conditions against a set of historical data corresponding to a selected one of the set of hardware components. Ashok [0068] teaches the user can manually zoom in and out on component 302 (including portions of component 302) and view stats at different layers. In one embodiment, as the user manually zooms in on component 302, the user can view the internal operations of component 302, including both real or virtual operations (e.g., visual representation of virtual machines running on cloud computing node 201). In one embodiment, the user can monitor rack 301, selecting various stats to be overlaid (e.g., gradient for temperature, bar graphs for performance) on the depicted image of component 302/rack 301. In one embodiment, the user is provided an option of selecting which particular information (e.g., which particular stats) are to be overlaid on the depicted image of component 302 so as to not include so much information as to obscure the image of component 302.
Claim 7. Ashok further teaches further comprising: ordering a replacement hardware component of the failed hardware component; and informing the user of the ordered replacement hardware component. Ashok [0068] in step 508, client device 101 displays the received information regarding component 302 by overlaying such information over a displayed image of component 302. In one embodiment, after the user of client device 101 captures an image of component 302, various information can be overlaid onto the picture (generated or real) of component 302. In another embodiment, information can further include stats as well as performable actions.
Ashok [0069] In step 509, the user of client device 101 determines whether an action (e.g., evacuating, terminating operation of component 302 for maintenance) is to be performed on component 302 based on the information received in step 507. In one embodiment, the information received in step 507 can include performable actions on component 302, where the user may determine whether one of these actions should be performed on component 302. Examiner interprets “determines whether an action (e.g., evacuating, terminating operation of component 302 for maintenance) is to be performed on component” to be ordering a replacement (an action).
Ashok [0070] teaches if the user determines an action is to be performed on component 302, then, in step 510, client device 101 informs management software 304 regarding an action (e.g., terminating operation of component 302 for maintenance) to be performed on component 302. For example, the user of client device 101 may select one of the actions provided by management software 304 to be performed on component 302.
Reddy [0018] teaches the system integrator 104 of the illustrated example receives and fulfills customer orders for computing hardware. The system integrator 104 of the example of FIG. 1 obtains computer hardware and/or software from other suppliers, such as the example hardware supplier(s) 106, and assembles individual hardware components and/or software into functional computing units to fulfill customer orders. 
Claim 8. It differs from claim 1 in that it is an information handling system performing the method of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 9. It differs from claim 2 in that it is an information handling system performing the method of claim 2. Therefore claim 9 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 10. It differs from claim 3 in that it is an information handling system performing the method of claim 3. Therefore claim 10 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 12. It differs from claim 5 in that it is an information handling system performing the method of claim 5. Therefore claim 12 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 13. It differs from claim 6 in that it is an information handling system performing the method of claim 6. Therefore claim 13 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim 14. It differs from claim 7 in that it is an information handling system performing the method of claim 7. Therefore claim 14 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 15. It differs from claim 1 in that it is a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform the method of claim 1. Therefore claim 15 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 16. It differs from claim 2 in that it is a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform the method of claim 2. Therefore claim 16 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 17. It differs from claim 3 in that it is a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform the method of claim 3. Therefore claim 17 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 19. It differs from claim 5 in that it is a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform the method of claim 5. Therefore claim 19 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 20. It differs from claim 6 in that it is a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform the method of claim 6. Therefore claim 20 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0076126 A1 to Ashok et al., hereinafter, “Ashok” in view of US 2016/0014073 A1 to Reddy et al., hereinafter, “Reddy” and in further view of US 2018/0262722 A1 to Li.
Claim 4. While Ashok and Reddy are silent on claim 4, Li, in the field of monitoring operation of equipment in a data system, teaches further comprising: adding one or more additional hardware components to the component rack, wherein the one or more additional hardware components comprise one or more different bar codes; capturing a different image of the component rack that comprises the one or more additional hardware components; collecting a set of different identification information of each of the one or more different hardware components based on their corresponding one or more different bar codes; Li [0002] teaches data centers typically have an administrative system in a control center to monitor and insure proper operation of the equipment. For management purposes, an administrator would like to have instantaneous knowledge of the location of devices in the rack and the location of rack in the data center. Such information must be obtained and recorded when the data center is set up, when equipment is replaced, or when new racks of devices are added to the data center.
Li [0003] teaches knowledge of the location of specific equipment in such racks is necessary for monitoring, maintenance, trouble-shooting and replacement of data center equipment. When such equipment is installed, the location of the equipment must be recorded for such future reference. The current methods for identifying the locations of equipment and the corresponding rack include manual inspection, cable routing, or hardware ID.
Li [0022] teaches each of the slots 102 has a corresponding label area such as a label area 130 in proximity to the slot 102b. In this example, the label area 130 may be on an adjacent surface on the side panel 108 on the rack frame 110. The label area 130 includes an affixed label 132 in proximity to the corresponding slot such as slot 102b that includes identification and location information such as the slot location and the rack identification in the form of a bar code. 
Li [0034] teaches after successful capture of the image of the label, the management controller 310 may then disable the camera 150 to save power. In this example, the firmware code may include an application for reading barcodes and translating the barcode into the location and identification data such as the rack identification, slot location and room identity. Of course if the label includes information in other formats such as alpha-numerical characters or a QR code, the firmware code may include an appropriate application such as optical character recognition or QR code translation.
Li [0036] teaches in the course of installing new equipment on the rack 100 to fill an empty slot or to replace existing device, the new device with corresponding rack, slot and room location information may automatically be determined by the management software in the control center 312 in conjunction with the corresponding management controller in the newly installed device. The camera 150 may be repeatedly used by moving the camera 150 to each device mounted in a newly installed rack and plugging it into the USB port. After the location and identification data from the label is captured and recorded, the camera 150 may be moved to the next device mounted in the rack and the process of capturing an image of label and sending the location information and the identification of the device to the control center is repeated. The management software in the control center 312 may thus be supplied with location identification information relating to each device in a newly installed rack without relying on additional equipment and/or actions by installer personnel.
and registering the set of different hardware components to the hyperconverged system based on their corresponding set of different identification information. Li [Abstract] teaches a system to record equipment location in an equipment rack is disclosed. 
Li [0002] teaches data centers typically have an administrative system in a control center to monitor and insure proper operation of the equipment. For management purposes, an administrator would like to have instantaneous knowledge of the location of devices in the rack and the location of rack in the data center. Such information must be obtained and recorded when the data center is set up, when equipment is replaced, or when new racks of devices are added to the data center.
Li [0003] teaches knowledge of the location of specific equipment in such racks is necessary for monitoring, maintenance, trouble-shooting and replacement of data center equipment. When such equipment is installed, the location of the equipment must be recorded for such future reference. The current methods for identifying the locations of equipment and the corresponding rack include manual inspection, cable routing, or hardware ID. One of these methods must be employed by data center personnel when new equipment is installed or when new racks or equipment are installed.
Li [0006] teaches thus, there is a need for a system to allow efficient recording of the location of equipment and racks in a data center. There is also a need for a system that allows automatic recording and transmission of location information of newly installed equipment on racks to a remote location. There is a further need for an efficient mechanism for recording identification and location data for equipment during installation in a data center that may be performed automatically upon powering of the installed equipment.
Li [0035] teaches the control center 312 may create a record of all the equipment and associated location (slot, rack and room) as it is installed on a particular rack such as the rack 100 in FIG. 1. The management software of the control center 312 may use the obtained location identification data to show the device configuration or topology of the rack 100 in the data center.
Thus at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ashok with the teachings of Li to acquire knowledge of the location of specific equipment in such racks is necessary for monitoring, maintenance, trouble-shooting and replacement of data center equipment. (Li [0003])
Claim 11. It differs from claim 4 in that it is an information handling system performing the method of claim 4. Therefore claim 11 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 18. It differs from claim 4 in that it is a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform the method of claim 4. Therefore claim 18 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661